Case 4:21-cv-00300-JFH-CDL Document 4 Filed in USDC ND/OK on 07/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   JEFFREY PAUL BLAKE SARGENT,


                  Plaintiff,

   v.                                               Case No. 21-cv-00300-JFH-CDL

   OTTOWA COUNTY COURTHOUSE, et
   al.,

                  Defendants.


                                      OPINION AND ORDER
          On July 22, 2021, Plaintiff filed a pro se Complaint [Dkt. No. 1], and a Motion to Proceed

  In Forma Pauperis [Dkt. No. 2]. In reliance upon the representations and information set forth in

  Plaintiff’s Motion, the Court granted the Motion. See Dkt. No. 3.

          Plaintiff alleges that he is a resident of Commerce, Oklahoma and brings his action against

  numerous defendants. See Dkt. No. 1. Plaintiff brings a Bivens claim and a § 1983 claim against

  these defendants. Id. Plaintiff’s Complaint includes pages of allegations connected to the loss of

  his job on “July 15, 2018 or 2019” and an alleged “underground lifestyle that [his] unemployment

  went to an unknown account . . . .” Id. at 7. Further, Plaintiff alleges he has a microchip in his

  body and has sought help from numerous health care providers. See id. at 7-9. Plaintiff has also

  sought help from various courts. See id. at 10. Based on the perceived failure to receive

  satisfactory help, Plaintiff has filed this suit contending he has been injured. See id. at 11.

  Specifically, he states:

          [S]ustained my emotional break downs through out time frame 2018-2021 realizing
          approximately January of 2020 I was microchipped and had technology all around
          me causing very edgy thoughts geared toward suicide, and aggressional thoughts
          leading to bad perschal communication by confritation when understood how to
          approach the situation got constipated several times for four months where the
Case 4:21-cv-00300-JFH-CDL Document 4 Filed in USDC ND/OK on 07/29/21 Page 2 of 2




             doctors did not give medication or do a emergency bowl amdectomy where I was
             constipated for multiple time by 8 days or more.

  Id. at 11. Plaintiff requests the following relief:

             I want the Court to honor they never had a federal meeting with me relating all
             health records from 90’s to current year, and giving a proper conversation of what
             fellowship program I was listed in with life and what I still qualify for, full justice
             that my life did during the years of 2018-2021 by credit and respect. Also, to be
             given the financial statements my life has worked for to get myself and family
             moving forward with life. Most certainly I need a letter to force a certain doctor to
             remove a microchip. If qualify need deeds to allowed business.

  Id.

             Under 28 U.S.C. § 1915(a), a federal district may allow a person to commence a civil action

  without prepayment of costs or fees and, although the statute references “prisoners,” the Tenth

  Circuit has determined that the requirements of § 1915 apply to all persons seeking to proceed in

  forma pauperis. Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). Section

  1915(e)(2) requires the district court to dismiss a case if at any time the court determines “the

  action . . . (i) is frivolous or malicious [or] (ii) fails to state a claim on which relief may be granted

  . . . .”

             The Court has reviewed Plaintiff’s Complaint and finds that he has failed to state a claim

  on which relief may be granted. Plaintiff has failed to allege facts supporting a cognizable Bivens

  claim or § 1983 claim. Therefore, the case should be dismissed under 28 U.S.C. § 1915(e)(2).

             IT IS THEREFORE ORDERED that Plaintiff’s Complaint [Dkt. No. 1] is DISMISSED

  under 28 U.S.C. § 1915(e)(2) for failure to state a claim.

  DATED this 29th day of July, 2021.


                                                            ____________________________________
                                                            JOHN F. HEIL, III
                                                            UNITED STATES DISTRICT JUDGE


                                                        2
